Citation Nr: 0111068	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-48 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
limitation of motion of the lumbar spine, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant reportedly had active duty service from 
November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  In May 1996, the RO denied a claim of entitlement 
to an increased rating for service-connected limitation of 
motion of the lumbar spine, evaluated as 20 percent 
disabling.  In April 1999, the RO denied a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REMAND

The Board first notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

A review of the transcript from the veteran's hearing, held 
in January 2001, shows that it was agreed that the record 
would be held open 30 days in order for the veteran to obtain 
and forward records of VA treatment of the lumbar spine.  
Unfortunately, although the record was held open, there is no 
indication that the veteran forwarded the requested records 
of VA treatment.  VA is deemed to have constructive knowledge 
of such records.  As such, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error....").  On remand, the RO should 
attempt to obtain these VA records, subject to the 
development as outlined below.  

With regard to the veteran's TDIU claim, the veteran has been 
granted service connection for post-traumatic stress disorder 
(PTSD), evaluated as 30 percent disabling, and scar, right 
eyebrow, evaluated as 0 percent disabling.  However, the most 
recent examination report involving PTSD is dated in 
September 1996.  This is at least two years prior to the 
veteran's TDIU claim.  In addition, the claims file does not 
contain an opinion as to the effects of the veteran's 
service-connected disabilities on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  On remand, the RO should afford the 
veteran PTSD and orthopedic examinations to determine the 
functional impairment from his PTSD, limitation of motion of 
the lumbar spine, and scar.  Each of these examinations 
should include an opinion as to the effects of the service-
connected disability on his ability to work.  Of particular 
note, February 1999 VA examination reports show that the 
veteran was diagnosed with "degenerative joint disease of 
the lumbosacral spine with no loss of function due to pain," 
and chronic low back pain.  However, the veteran has not been 
granted service connection for either degenerative joint 
disease of the lumbosacral spine, or chronic low back pain.  
On remand, the RO should determine whether these disorders 
are service-connected.  

The veteran is advised that pursuant to 38 C.F.R. § 3.655 
(2000), when a veteran without good cause fails to report for 
examination, his claim for increased disability compensation 
will be denied.  However, the Secretary of the VA must show a 
lack of good cause for failing to report.  

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his PTSD, limitation of 
motion of the lumbar spine, and scar, 
right eyebrow, which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  After completion of the above, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
degree of severity of his service-
connected PTSD, and its impact on his 
ability to obtain and maintain 
employment.  The claims folder must be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  Such tests as 
the examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria is required, 
including a Global Assessment of 
Functioning Score.  The examiner is 
specifically requested to address whether 
the veteran's PTSD renders the veteran 
completely unemployable at above a 
marginal level, supporting such opinion 
with reference to manifested 
symptomatology and limitations.

3.  The veteran should be afforded a 
comprehensive VA examination of the 
spine, to include an examination of his 
scar, right eyebrow, to determine the 
severity of the veteran's service-
connected limitation of the lumbosacral 
spine, and scar, right eyebrow.  All 
indicated tests and studies should be 
accomplished. The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be asked to provide an 
opinion as to whether the veteran has 
either degenerative joint disease of the 
lumbosacral spine, or chronic low back 
pain, and, if so, whether either of these 
disorders is related to his service-
connected limitation of motion of the 
lumbosacral spine, or any other incident 
during service.  All clinical findings 
and opinions, and the bases therefor, 
should be set forth.  


4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  

5.  The RO should then review the 
expanded record and determine whether an 
increased rating is warranted for the 
veteran's service-connected PTSD, and 
whether entitlement to TDIU has been 
established.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, and 
afford a reasonable period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



